DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:
I. Group 1. Figures 1-8, 10, 15, and 16 drawn to a system comprising: a structure configured to hold items; at least one capacitive sensor; an item scanner configured to move the capacitive sensor relative to the structure and to identification elements disposed on the items held by the structure.
II. Group 2. Figures 9A, 9B, 13, and 14 drawn to a system comprising: a structure configured to hold items; a touch implement configured to cause a swiping touch across multiple touch sensors of each item as the item is removed from the structure or placed in the structure; a reader configured to: generate an excitation signal; and receive a response signal from the item that includes a sequence of electronic waveforms generated in response to the excitation signal and the swiping touch.
Claims 1 and 17 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 1 and 17.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The species are independent or distinct because each species requires a mutually exclusive characteristic not required for other species.  In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Since applicant has received an action on the merits for the originally presented invention, Group I, i.e. claims 2-12, 18, and 19, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 17: The limitation, “in response to moving the capacitive sensor relative to the identification elements, generating a sensor signal,” is indefinite because the claim does not disclose such a prior step of moving the capacitive sensor relative to the identification elements.  Perhaps the limitations should be amended to, “in response to relative movement between a capacitive sensor and identification elements, generating a sensor signal.”
Claims 18 and 19 are indefinite at least due to indefinite base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-6, 8-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 20180114184 A1) in view of VERSCHUUR (WO 2005027032 A1).
Re Claim 1: Brooks discloses 
a system comprising: 
a structure (fig 1: 102) configured to hold a plurality of items; 
at least one sensor (fig 1: 118); and
an item scanner (fig 1: 114) configured to generate a sensor signal; and
identification elements disposed on the items held by the structure, each identification element representing a multi-digit code (p25: universal product codes (UPCs)).
However, Brooks does not disclose 
generating a sensor signal in response to relative movement between a capacitive sensor and identification elements disposed on the items, each identification element representing a multi-digit code,
wherein the capacitive sensor touches or nearly touches the identification elements during the relative movement; and
wherein the sensor signal comprises sequence of waveforms, each sequence of waveforms includes the multi-digit code that identifies one of the items.
VERSCHUUR however discloses 
generating a sensor signal in response to relative movement between a capacitive sensor and identification elements disposed on the items (A capacitive sensor 30 is used to detect the presence of a resultant conductivity pattern by passing the ticket 10 past the capacitive sensor 30 on a transporter 32), each identification element representing a multi-digit code (The profiles of the measured conductivity patterns can be recorded and reduced to several numbers describing the patterns,),
wherein the capacitive sensor touches or nearly touches the identification elements during the relative movement (fig 1); and
wherein the sensor signal comprises sequence of waveforms (The diagram of FIG. 9 illustrates the recording of such a pattern. The relative heights of a sequence of peaks (P1 , P2, P3 ) and valleys (V1 , V2, V3 ) can be used to define the signature of the ticket), each sequence of waveforms includes the multi-digit code that identifies one of the items (The profiles of the measured conductivity patterns can be recorded and reduced to several numbers describing the patterns,).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate VERSCHUUR’s teaching in the system of Brooks for the option of having a discrete hidden identifier (unlike optical codes) in order to potentially enhance aesthetics as well as security.
Re Claim 3: Brooks modified by VERSCHUUR discloses the system of claim 1, wherein each identification element comprises multiple regions, a first region having a first width and a second region having a second width that is different from the first width (VERSCHUUR: fig 1 & fig 4).
Re Claim 4: Brooks modified by VERSCHUUR discloses the system of claim 1, wherein each identification element comprises multiple regions, a first set of regions having a first spacing and a second set of regions having a second spacing that is different from the first spacing (VERSCHUUR: fig 4: 72).
Re Claim 5: Brooks modified by VERSCHUUR discloses the system of claim 1, wherein the structure comprises a shelf and the item scanner is moved by a motor-driven mechanism (p23: portable robot scanning device 114) relative to the shelf.
Re Claim 6: Brooks modified by VERSCHUUR discloses the system of claim 1, wherein the item scanner is configured to scan the items in response to a trigger (p58: For example, if a measurement is performed several times in a predetermined time interval (such as one week), Examiner: the trigger is the predetermined time interval).
Re Claim 8: Brooks modified by VERSCHUUR discloses the system of claim 1, further comprising a processor configured to: extract the multi-digit codes (p25: universal product codes (UPCs), VERSCHUUR: The profiles of the measured conductivity patterns can be recorded and reduced to several numbers describing the patterns) from the sensor signal; and provide information about items removed from or placed on the structure based on the multi-digit codes.
Re Claim 9: Brooks modified by VERSCHUUR discloses the system of claim 8, wherein the processor is configured to: compare the codes extracted from the response signal to an inventory of codes (abst: compare the identification data collected by the second sensor with the identification information from the database corresponding to the merchandise item;  p42: compare the identification data collected by the second sensor 212 at the plurality of inventory locations 230 with the identification information of the merchandise item 202 from the product database 218;); and identify one or more items that have been removed from or placed on the structure based on the comparison.
Re Claim 10: Brooks modified by VERSCHUUR discloses the system of claim 8, wherein the processor logs consumer interactions with one or more of the items based on removal of the one or more items from the structure and/or placement of the one or more items in the structure (p32: By scanning the merchandise items 202, it can be determined if there is an improper merchandise item 202. For example, a sales associate or customer may have placed or replaced a product on the shelf that does not belong on that shelf, p33: The system 200 may also include a memory 216 configured to store the identification data collected by the second sensor 212.).
Re Claim 11: Brooks modified by VERSCHUUR discloses the system of claim 8, further comprising an output device coupled to the processor, the output device configured to provide the information about the item to a consumer based on the code (p27: In one form, the visual alert indicator 120 is generally disposed at or near each shelf 102 and may indicate a low inventory condition. This low inventory condition is based on the data from the combination of sensors, as described below.).
Re Claim 12: Brooks modified by VERSCHUUR discloses the system of claim 11, wherein the output device wirelessly transmits the information to a handheld device (p60: the control circuit may transmit a notification or alert to the mobile device of a shopping facility employee to indicate that incorrect products on the shelf need to be replaced.).
Re Claim 17: VERSCHUUR discloses a method comprising: 
causing relative movement between a capacitive sensor and identification elements disposed on the items (A capacitive sensor 30 is used to detect the presence of a resultant conductivity pattern by passing the ticket 10 past the capacitive sensor 30 on a transporter 32), each identification element representing a multi-digit code (The profiles of the measured conductivity patterns can be recorded and reduced to several numbers describing the patterns), wherein the capacitive sensor touches or nearly touches the identification elements during the relative movement (fig 1); and
in response to moving the capacitive sensor relative to the identification elements, generating a sensor signal comprising sequences of waveforms (The diagram of FIG. 9 illustrates the recording of such a pattern. The relative heights of a sequence of peaks (P1 , P2, P3 ) and valleys (V1 , V2, V3 ) can be used to define the signature of the ticket), each sequence of waveforms representing a multi-digit code identifying one of the items (The profiles of the measured conductivity patterns can be recorded and reduced to several numbers describing the patterns,).
However, VERSCHUUR does not disclose that items are held on a structure.
Brooks however discloses that items are held on a structure.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Brooks’ teaching in the method of VERSCHUUR for the purpose of supporting the items.
Re Claim 18: VERSCHUUR modified by Brooks discloses the method of claim 17, further comprising: extracting multi-digit codes from the sensor signal; and providing information about one or more items removed from or placed on the structure based on the multi-digit codes (Brooks p32: By scanning the merchandise items 202, it can be determined if there is an improper merchandise item 202. For example, a sales associate or customer may have placed or replaced a product on the shelf that does not belong on that shelf).
Re Claim 19: VERSCHUUR modified by Brooks discloses the method of claim 18, further comprising logging consumer interactions with the one or more items based on removal of the one or more items from the structure and/or placement of the one or more items in the structure (Brooks p32: By scanning the merchandise items 202, it can be determined if there is an improper merchandise item 202. For example, a sales associate or customer may have placed or replaced a product on the shelf that does not belong on that shelf, p33: The system 200 may also include a memory 216 configured to store the identification data collected by the second sensor 212.).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 20180114184 A1) modified by VERSCHUUR (WO 2005027032 A1) in view of THIELE (CN 107209867 A).
Re Claim 2: Brooks modified by VERSCHUUR discloses the system of claim 1, wherein each identification element comprises multiple regions including a first region having a first conductivity characteristic and a second region having a second conductivity characteristic that is different from the first conductivity characteristic (VERSCHUUR: The data set includes measures of conductivity characteristics in the multiple regions for defining a unique signature).
However, Brooks modified by VERSCHUUR does not disclose that the conductivity characteristic is a dielectric constant.
THIELE however discloses that the conductivity characteristic is a dielectric constant (abst).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate THIELE’s teaching in the system of Brooks modified by VERSCHUUR for the purpose of adding another dimension for capacitively encoding information.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 20180114184 A1) modified by VERSCHUUR (WO 2005027032 A1) in view of D'AMBROSIO (CN 105122324 B).
Re Claim 7: Brooks modified by VERSCHUUR discloses the system of claim 6.
However, Brooks modified by VERSCHUUR does not disclose that the trigger is a signal from a sensor that senses that an item has been removed from the structure or placed in the structure.
D'AMBROSIO however discloses that the trigger is a signal from a sensor that senses that an item has been removed from the structure or placed in the structure (dynamic scanner then capable of detecting the article taken out from the cabinet or is placed in the cabinet.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate D'AMBROSIO’s teaching in the system of Brooks modified by VERSCHUUR for the purpose of keeping track of item with respect to the structure.

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new ground of rejection in part and not persuasive in part.
Newly cited reference, VERSCHUUR, discloses a method comprising: 
causing relative movement between a capacitive sensor and identification elements disposed on the items (A capacitive sensor 30 is used to detect the presence of a resultant conductivity pattern by passing the ticket 10 past the capacitive sensor 30 on a transporter 32), each identification element representing a multi-digit code (The profiles of the measured conductivity patterns can be recorded and reduced to several numbers describing the patterns), wherein the capacitive sensor touches or nearly touches the identification elements during the relative movement (fig 1); and
in response to moving the capacitive sensor relative to the identification elements, generating a sensor signal comprising sequences of waveforms (The diagram of FIG. 9 illustrates the recording of such a pattern. The relative heights of a sequence of peaks (P1 , P2, P3 ) and valleys (V1 , V2, V3 ) can be used to define the signature of the ticket), each sequence of waveforms representing a multi-digit code identifying one of the items (The profiles of the measured conductivity patterns can be recorded and reduced to several numbers describing the patterns,).
Applicants argues that using a robot to make touch or near touch contact with items on a structure is difficult.  Modifying Brooks’ structure with VERSCHUUR’s capacitive sensor is, while challenging, maybe, but is possible.  The fact that there is some difficulty in executing the above combination, should not negate the combination as being valid, if the same prior-arts are analogous and the combination of those same prior-arts is obvious with a motivation to combine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887 

/THIEN M LE/Primary Examiner, Art Unit 2887